Citation Nr: 0941691	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1975 to March 
1988. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In regard to her heart condition, the Veteran essentially 
contends that this condition was either incurred during, or 
aggravated by, military service.  

Service treatment records reveal that the Veteran had no 
noted heart problems at her enlistment examination in October 
1975.  In December 1977, a Grade II/VI systolic ejection 
heart murmur at the apex was noted, with no symptomatology 
and no history of rheumatic heart disease.  The doctor 
diagnosed the Veteran with a functional murmur, with no 
gallops or rubs, and stated that the murmur disappeared with 
squatting and decreased with standing.  In May 1978, the 
Veteran sought treatment for heart pain, reporting that her 
heart was beating fast.  The doctor diagnosed her with 
chostochondritis, noting that a mid-systolic murmur was 
heard.  A November 1979 treatment record notes that the 
Veteran had a history of heart murmur.  A cardiology 
consultation note dated in August 1980 indicates that the 
Veteran had an asymptomatic Grade II/VI early systolic heart 
murmur.  The doctor noted that an echocardiogram (ECHO), 
chest x-ray, and electrocardiogram (EKG), were all within 
normal limits and diagnosed her with an innocent systolic 
murmur.  In December 1985, the Veteran complained of sharp 
chest pain that lasted for several seconds at a time on the 
left side of the chest with some rapid palpitations; she 
denied shortness of breath, radiating pain, diaphoresis, and 
lightheadedness.  She was noted to have a history of heart 
murmur since 1978, with no history of rheumatic fever.  The 
doctor stated that she had a regular heart rate and rhythm, 
with an early systolic murmur in the aortic area, and 
diagnosed her with chest wall pain.  In June 1986, the 
Veteran again complained of chest pain and reported a 2 day 
history of wheezing.  The doctor noted that her chest wall 
tenderness and diagnosed her with chostochondritis.  At a 
periodic examination in September 1987 the Veteran was again 
noted to have an early systolic murmur.  Finally, the Veteran 
reported a medical history of heart trouble and was noted to 
have a systolic heart murmur at her March 1988 separation 
examination; however, a March 1988 termination note indicates 
that she had no cardiovascular disease.  

Post service, the Veteran sought treatment Dr. Yun Suhr in 
May 1999, when Dr. Suhr noted that the Veteran had a regular 
heart rate and rhythm with a grade II/VI systolic murmur over 
the aortic area and grade I/VI diastolic murmur over the 
aortic area with no S3 gallop.  Dr. Suhr diagnosed aortic 
insufficiency that was well-compensated.  During treatment in 
September 1999, Dr. Suhr again reported that the Veteran had 
aortic stenosis and aortic insufficiency that were well-
compensated, noting that she had a regular heart rate and 
rhythm with grade II/VI systolic murmur over the aortic area 
and grade I/VI diastolic murmur over the same area.  In March 
2000, the Veteran reported having dyspnea on exertion, but 
denied chest pain or syncope.  Dr. Suhr noted that the 
Veteran had a regular heart rate and rhythm with aortic 
murmur, and diagnosed her with aortic insufficiency that was 
symptomatically stable on Prinivil.  Later that month, Dr. 
Suhr again noted that the Veteran had a regular rate and 
rhythm with grade II/VI systolic murmur over the aortic area, 
and grade I/VI diastolic murmur over the aortic area and left 
sternal border with no S3 gallop.  Dr. Suhr diagnosed her 
with aortic insufficiency, noting that the Veteran needed to 
increase the Ace inhibitor as much as tolerated, and stating 
that her repeat blood pressure reading was 130/80.  In August 
2000, Dr. Suhr again reported that the Veteran had aortic 
insufficiency and aortic stenosis (with no heart failure 
symptoms), for which she was referred to a cardiologist for a 
repeat ECHO.  Finally, in March 2001, Dr. Suhr stated that 
the Veteran had a regular heart rate and rhythm with grade 
II/VI systolic murmur over the aortic area and grade I/VI 
diastolic murmur in the third intercostal space with no S3 or 
S4.  

The Veteran was afforded a VA examination in June 2003, when 
the examiner noted that the Veteran had a harsh systolic 
ejection murmur at the aortic area and apex radiating into 
the carotids with III/VI intensity, and II/VI diastolic 
blowing murmur along the left sternal border, for which she 
was being followed at the VA cardiology clinic.  The examiner 
diagnosed her with aortic insufficiency, secondary to 
congenital bicuspid valve, with no evidence of congestive 
heart failure.  

A January 2005 VA surgery record reveals that the Veteran 
underwent an aortic root enlargement with Hemashield patch 
and aortic valve replacement.  The doctor noted that the 
Veteran had a history of severe aortic stenosis and aortic 
insufficiency, with a recent history of increased shortness 
of breath, fatigue in her hands and feet with tightness in 
her extremities, and no other cardiac history.  The Veteran 
denied chest pain or a history of myocardial infarction.  The 
doctor noted that the Veteran's past medical history included 
hypertension, mitral valve prolapse, aortic insufficiency 
diagnosed in 1999 by transthoracic ECHO (grade 3/4), aortic 
stenosis diagnosed in 2004 with a peak gradient of 38, and 
aortic valve area of 1.3.  The doctor noted that, upon 
admission, the Veteran had a regular heart rate and rhythm 
with 3/6 decrescendo murmur at the left sternal border.  Pre-
operative chest x-rays, EKG results, and laboratory studies 
were all within normal limits.  Her discharge diagnosis was 
aortic insufficiency and aortic stenosis.  

In regard to her hypertension, the Veteran contends that this 
condition is secondary to her heart condition, and 
specifically, her aortic insufficiency.    

Service treatment records are devoid of treatment for, or a 
diagnosis of, hypertension, although she did have several 
high blood pressure readings during service.  Post service, 
as noted above, the Veteran was afforded a VA examination in 
June 2003.  The examiner reported that the Veteran's blood 
pressure readings had ranged from 120 to 160 systolic and 60 
to 80 diastolic, and noted that she was taking Lisinopril for 
hypertension.  On examination, the Veteran's blood pressure 
was 160/80.  The examiner diagnosed the Veteran with systolic 
hypertension secondary to aortic insufficiency, and stated 
that there may also be an element of essential hypertension.  

Additionally, as noted above, the Veteran was noted to have a 
history of hypertension when she was admitted for heart 
surgery in January 2005.

The Board notes that although the June 2003 examiner provided 
an opinion as to the etiology of the Veteran's hypertension 
and aortic insufficiency, he failed to provide any rationale 
or explanation for this opinion.  As such, the examination 
report is not adequate for rating purposes, and this matter 
must be remanded.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301 (2008) (stating that a medical examination 
report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007) (stating that a medical opinion must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions).  Accordingly, a new 
medical examination regarding the Veteran's heart condition 
and hypertension is necessary to make a determination in this 
case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(stating that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).  

Additionally, although the Veteran reported at her May 2008 
hearing that she has received continuous VA treatment for her 
heart condition and hypertension from 1996, a complete copy 
of the Veteran's VA treatment records for these conditions 
has not been obtained.  Similarly, although the evidence of 
record indicates that the Veteran has received continual 
private treatment for her heart condition from Dr. Suhr and 
was referred to a private cardiologist in August 2000, the 
only private treatment records associated with the claims 
file are from Dr. Suhr, dated from March 1999 to March 2001.  
As such, any outstanding private and VA treatment records 
pertaining to the Veteran's heart condition and hypertension 
should obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
private medical care providers that have 
treated her heart condition and hypertension 
since separation from service in March 1988.  
After obtaining any required authorizations, 
the RO/AMC should make arrangements to obtain 
the Veteran's complete private treatment 
records.  The Board is particularly 
interested in records from Dr. Yun Suhr dated 
since March 2001, and any cardiology 
consultation records dated in or around 
August 2000.  

2.  Obtain a complete copy of the Veteran's 
VA treatment records for a heart condition 
and hypertension from the Birmingham, 
Alabama, VA medical center, dated since March 
1988, including any echocardiograms, 
electrocardiograms, and x-ray reports.  

3.  Schedule the Veteran for an appropriate 
VA examination.  The claims file and a copy 
of this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  The examiner should answer 
the following questions, and in doing so, the 
examiner must provide a comprehensive report 
including complete rationale for all opinions 
and conclusions reached, citing the objective 
medical findings leading to the conclusions.

a)  Is the Veteran's heart murmur 
and/or bicuspid valve a developmental 
disease or a developmental defect?  

b)  If the heart murmur and/or bicuspid 
valve is a developmental defect, please 
provide an opinion as to whether it was 
subject to a superimposed disease or 
injury during service (i.e., aortic 
stenosis, aortic insufficiency, 
hypertension), and if so, describe the 
resultant disability.   

c)  If the heart murmur and/or bicuspid 
valve is a developmental disease, 
please indicate whether its clinical 
onset clearly and unmistakably existed 
prior to service, during military 
service, or after service.  If your 
response is prior to military service, 
is there clear and unmistakable factual 
evidence that supports a conclusion 
that, during military service, the 
Veteran's pre-service heart murmur 
and/or bicuspid valve underwent an 
identifiable permanent increase in 
severity which was beyond its natural 
progression?  

d)  If the Veteran's pre-service heart 
murmur and/or bicuspid valve is a 
developmental disease that clearly and 
unmistakably underwent an identifiable 
permanent increase in severity that was 
beyond its natural progression, is it 
at least as likely as not (50 percent 
or greater probability) that any 
current aortic stenosis, aortic 
insufficiency, and/or hypertension is 
secondary to, or aggravated by, the 
heart murmur and/or bicuspid valve?   

e)  If the Veteran's heart murmur 
and/or bicuspid valve is found to be 
neither a developmental defect or 
disease, is it at least as likely as 
not (50 percent or greater probability) 
that the heart murmur and/or bicuspid 
valve was caused by, or incurred 
during, military service?  

f)  If aortic stenosis, aortic 
insufficiency, and hypertension are not 
found to be superimposed diseases and 
are not found to be secondary to or 
aggravated by her heart murmur and/or 
bicuspid valve, is it at least as 
likely as not (50 percent or greater 
probability) that any current aortic 
stenosis, aortic insufficiency, and/or 
hypertension was caused by, or incurred 
during, military service?  

4.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran and her 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


